DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
Applicant’s election without traverse of cardiovascular disease in the reply filed on 21 October 2020 is acknowledged.
Claims 34-36 and 42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 21 October 2020.
Claims 1-3, 5-33, 37-41 and 53 are under examination.

Withdrawn Objection/Rejections
Any outstanding rejection of claim 4 is hereby withdrawn as moot in response to the cancellation of said claim. 

The rejection of claims 1-3 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Pardridge et al. is withdrawn in response to the amendment of claim 1 incorporate the limitations of cancelled claim 4. 
Applicant’s arguments, see pp.10-15 of the Remarks filed 01 July 2020, with respect to the rejection of claims 1-3 under 35 U.S.C. 103 as being unpatentable over Pardridge, in view of Khare and further in view of Zhang et al., have been fully considered and are persuasive. The examiner is particularly persuaded by arguments evidencing that HER3 antibodies are known anti-cancer agents, while NRG-1 is known to promote cancer cell proliferation through HER3 activation. Thus, a person of ordinary skill would not fuse NRG-1, which activates HER3, to a HER3 antibody of Zhang, which inhibits HER3, and expect the resultant fusion protein to treat cancer with any reasonable expectation of predictable results or success. The examiner adds that he believes the combination is non-obvious to be presented as a fusion protein and for treatment of any disorder, including cardiovascular disease, as there does not appear to be a reasonable expectation of success that each agent would work since NRG-1 functions through activation of HER3, while the antibody would inhibit activation of HER3. The rejection has been withdrawn. 
A new issue is set forth below. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 33 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of inhibiting, suppressing, or delaying the onset of a cardiovascular disease or condition in a subject, does not reasonably provide enablement for the predictable prevention of a cardiovascular disease or condition as broadly claimed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
The factors to be considered in determining whether a disclosure would require undue experimentation include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art and, (8) the breadth of the claims.  In re Wands, 8 USPQ2d, 1400 (CAFC 1988).
The specification teaches that the instantly claimed fusion proteins treat a rat model of myocardial infarction and systolic heart failure, demonstrated as an increased ejection fraction compared to saline treated animals, a marker of heart pumping efficiency and cardiac health. When heart tissues from treated versus untreated model rats were compared, heart tissue from treated rats had reduced necrotic cells, narrowed interstitial spaces between myocardial cells, and recovery of normal myocardial fiber arrangement (see Example 7). However, this evidence does not speak to prevention of any actual cardiovascular disease or condition. The claims encompass a method of preventing any cardiovascular disease or condition, wherein it is not evident that any specific cardiovascular disease or condition is dependent solely upon NRG-1/HER3 pathways such that the instant treatment method is capable of preventing a cardiovascular disease or condition.
Practicing the instant invention for preventing a cardiovascular disease or condition would require undue experimentation. Prevention requires 100% efficacy. That is, no patient treated with the active agent develops the disease. The speciation discloses no guidance or working examples of using the claimed agent to provide complete prevention of disease. Although everyone is at risk of developing a cardiovascular disease or condition, one cannot predict who will actually get the disease; therefore, there is no way to confirm that prevention has been achieved in the claimed method. Thus, there are no working examples commensurate in scope with the claims. 
The nature of preventing a cardiovascular disease or condition is complex. While the level of skill in the art is high, the level of predictability is low. The term "prevention" is generally understood in the art to encompass a total protection from disease or injury. Thus, given the high level of required effect, a high level of evidence showing prevention is also required.  The instant specification provides NO evidence that is on point to prevention of disease.  
The art does not provide compensatory teachings as it is silent with respect to preventing cardiovascular diseases or conditions with one active treatment agent. While the art recites “prevention” with regard to cardiovascular disease and various potential interventions, it is clear that the art is referring to reducing the risk of disease (for review, see the attached article by the World Health Organization entitled, “Prevention of Cardiovascular Disease Guidelines for assessment and management of cardiovascular risk”, retrieved from https://www.who.int/cardiovascular_diseases/guidelines/Full%20text.pdf on 10 February 2021). Thus, although the specification prophetically considers and discloses general methodologies of using the claimed methods with agents for prevention, the disclosure is not considered enabling of claim 33, since the state of the art indicates that prevention of a cardiovascular disease or condition with a treatment agent is not currently achievable.
The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without such guidance, the changes which can be made and still maintain activity/utility is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Int. 1986).
The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue. Due to the large quantity of experimentation necessary to establish a preventative effect using the claimed agent, the breadth of the claims, the state of the prior art which establishes the unpredictability of prevention of disease, the lack of guidance or evidence in the specification indicating a preventative effect of any active agent in a patient, and the complex nature of the invention, undue experimentation would be required of the skilled artisan to make and use the full scope of the claimed invention.
It is noted that removing "preventing,” from claim 33 would overcome the instant rejection.

Conclusion
Claims 1-3, 5-32, 37-41 and 53 are allowed.
Claims 33 is rejected. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S EMCH whose telephone number is (571)272-8149. The examiner can normally be reached on Monday through Friday between the hours of 9 am - 5:30 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY S EMCH/
Primary Examiner, Art Unit 1649
10 February 2021